 
Exhibit 10.7
 
 
COMPLIANCE CERTIFICATE


Re:
Asset Purchase Agreement, dated April 1, 2010 (the “Agreement”), by and between
NuStar Terminals Operations Partnership L.P., a Delaware limited partnership
(“Seller”), and Blackwater Georgia, LLC, a Georgia limited liability company
(“Purchaser”).



This Certificate is being delivered pursuant to Section 4.2.8 of the Agreement.
 


I, Michael H. Hoeltzel, DO HEREBY CERTIFY that I am the duly elected and
qualified Vice President of Seller.


I hereby further certify that on and as of July 15, 2010 (the “Closing Date”),
each of the representations and warranties of the Seller set forth in Article VI
of the Agreement is true and correct in all material respects as though made at
and as of the Closing Date.


DATED this 15th day of July, 2010.
 

     
NuStar Terminals Operations Partnership L.P., a
Delaware limited partnership
           
 
   
By: /s/ Michael H. Hoeltzel
 
 
   
Michael H. Hoeltzel, Senior Vice President
 

 